        Case 4:20-cv-05640-YGR Document 653 Filed 05/13/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
                           BENCH TRIAL CIVIL MINUTES

 Date: 5/13/2021                 Time: 8:00AM              Judge: YVONNE
                                                           GONZALEZ ROGERS
 Case No.: 20-cv-5640-YGR        Case Name: Epic Games v. Apple Inc.

TIME: 8:00AM -10:15AM; 10:36AM-12:36PM; 1:15PM-3:16PM

Attorney for Plaintiff: Lead counsel: Katherine Forrest and Gary Bornstein

Attorney for Defendant: Lead counsel Richard Doren and Karen Dunn and Veronica Moye

 Deputy Clerk: Frances Stone                         Court Reporter:
                                                     PAM HEBEL (8:00AM)
                                                     DIANE SKILLMAN (10:15 AM)
                                                     RAYNEE MERCADO (1:15PM)


BENCH TRIAL BEGAN: 5/3/2021
                                       PROCEEDINGS

Case called. Discussion with counsel.
Defendant Apple attorney Cynthia Richman resumes Direct of witness Lorin M. Hitt .
Plaintiff Epic attorney Yonatan Even Cross of witness Hitt. RECESS(20 minutes). Plaintiff
Epic attorney Even resumes Cross of witness Hitt. Defendant attorney Richman Redirect of
witness Hitt. Re-cross. Redirect. Witness excused from the stand. Plaintiff Epic attorney Even
calls witness Michael Cragg for Direct. RECESS(40 minutes). Plaintiff Epic attorney Even
Resumes Direct of witness Cragg. Defendant Apple attorney Dan Swanson Cross of witness
Michael Cragg . Discussion with counsel.
Witness excused from stand. RECESS FOR THE DAY.


Further Bench Trial Friday , May 14, 2021 at 8:00 AM.
